  Case 3:20-cv-01712-K Document 25 Filed 03/25/21         Page 1 of 22 PageID 211



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

 HASSELL FREE PLUMBING, LLC,              §
                                          §
                   Plaintiff,             §
 v.                                       §   Civil Action No. 3:20-CV-1712-K
                                          §
 MICHAEL B. WHEELER d/b/a                 §
 HASSLE FREE PLUMBING,                    §
                                          §
                   Defendant.             §

                   MEMORANDUM OPINION AND ORDER

      Before the Court is Plaintiff Hassell Free Plumbing, LLC’s Amended Combined

Request for Clerks [sic] Entry of Default and Motion for Default Judgment (Doc. No.

22) and Brief in Support (Doc. No. 23) (the “Motion”), filed on February 26, 2021,

against Defendant Michael B. Wheeler d/b/a/ Hassle Free Plumbing. After careful

consideration of the Motion, the supporting appendix, the relevant portions of the

record, and the applicable law, the Court GRANTS the Motion.

I. Factual and Procedural Background

      On June 6, 2020, Plaintiff Hassell Free Plumbing, LLC (“Plaintiff”) initiated this

action against Defendant Michael B. Wheeler d/b/a/ Hassle Free Plumbing

(“Defendant”), alleging a federal claim under the Lanham Act and state claims,

including trademark infringement, unfair competition, and trademark dilution. Doc.

No. 1. Plaintiff has since abandoned its dilution of trademark rights claim. Doc. No.

22 at 1.



                                          1
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 2 of 22 PageID 212



      Plaintiff has owned and operated its plumbing business since at least December

31, 1987 and has used the HASSELL FREE PLUMBING mark in connection with its

plumbing services continuously the entire time. Doc. No. 1 at 2-3; Doc. No. 23 at 7.

Plaintiff’s HASSELL FREE PLUMBING trademark was registered with the Texas

Secretary of State’s Office on May 11, 2020 and has the Texas trademark Registration

Number 803590242. Doc. No. 11-3, Ex. 2 at 1-2.

      Defendant has been using the HASSLE FREE PLUMBING mark since at least

July 3, 2019. Doc. No. 1 at 3-4; Doc. No. 1-5, Ex. 3; Doc. 2-7, Ex. 5. Defendant’s mark

is phonetically identical to Plaintiff’s trademark and both businesses are associated with

plumbing services. By way of exhibits and affidavits, Plaintiff presented evidence of

actual customer confusion between Defendant and Plaintiff because of Defendant’s

mark. Doc. No. 1 at 4-5, ¶¶ 14-17; Doc 1-12, Ex. 10 at 2-6, ¶¶ 5-14; Doc. No. 11-4,

Ex. 3 at 1-5, ¶¶ 6-16.

      Defendant has failed to answer or otherwise respond to the Complaint. Plaintiff

filed its Amended Combined Request for the Clerks [sic] Entry of Default and Motion

for Default Judgment (Doc. No. 22) and Brief in Support (Doc. No. 23). On March 1,

2021, the Clerk of the Court entered default against Defendant. Doc. No. 24. Because

the Clerk found Defendant in default, the Court’s determination of whether entry of a

default judgment should follow is ripe for consideration. Once the procedural

prerequisites for entering default judgment are met, the Court may consider the request

for a permanent injunction and reasonable attorneys’ fees and costs.



                                            2
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 3 of 22 PageID 213



II. Legal Standard

      Federal Rule of Civil Procedure 55 governs applications for default and default

judgment. FED. R. CIV. P. 55. Three steps are required to obtain a default judgment:

(1) default by the defendant; (2) entry of default by the Clerk’s office; and (3) entry of

a default judgment. See N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996).

A default occurs when a defendant has failed to plead or otherwise respond within the

time required by the Federal Rules of Civil Procedure. Id. (citing FED. R. CIV. P. 55(a)).

After the entry of default, a plaintiff may apply to the court for a default judgment. Id.

      Default judgment is a drastic remedy, resorted to only in extreme situations. Sun

Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989).

However, it is a remedy generally committed to the discretion of the district

court. Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977) (citing 10A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2685 (4th ed.)).

A default judgment “must be ‘supported by well-pleaded allegations’ and must have ‘a

sufficient basis in the pleadings.’” Wooten v. McDonald Transit Assoc., Inc., 788 F.3d 490,

498 (5th Cir. 2015) (quoting Nishimatsu Constr. Co. v. Hou. Nat’l Bank, 515 F.2d 1200,

1206 (5th Cir. 1975)). The well-pleaded allegations in the complaint are assumed to

be true. Nishimatsu, 515 F.2d at 1206.

      In determining whether a default judgment should be entered, the Court

considers (1) whether the entry of default judgment is procedurally warranted; (2)

whether there is a sufficient basis in the pleadings for the judgment; and (3) the relief,



                                            3
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 4 of 22 PageID 214



if any, to which the plaintiff is entitled. MetroPCS v. Mohammed, No. 3:16-CV-1946-L-

BK, 2017 WL 2590108, at *2 (N.D. Tex. Apr. 24, 2017), report and recommendation

adopted, No. 3:16-CV-1946-L, 2017 WL 2579040 (N.D. Tex. June 14, 2017) (Lindsay,

J.) (citing United States v. 1998 Freightliner, 548 F. Supp. 2d 381, 384 (W.D. Tex.

2008)).

      The Fifth Circuit looks to the following six factors in determining whether

default judgment is procedurally warranted: (1) whether material issues of fact are at

issue; (2) whether there has been substantial prejudice; (3) whether grounds for default

are clearly established; (4) whether default was caused by good faith mistake or

excusable neglect; (5) the harshness of the default judgment; and (6) whether the court

would feel obligated to set aside a default on the defendant’s motion. Lindsey v. Prive

Corp., 161 F.3d 886, 893 (5th Cir. 1998) (citing Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 2685 (2d ed. 1983)).

III. Analysis

      A. Entry of Default

      In deciding whether a default judgment is appropriate, the Court considers each

of the six Lindsey factors described above. Here, there are no material issues of fact;

rather, due to the default posture of this case, the Court takes Plaintiff’s allegations as

against Defendant as true. See Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d

1200, 1206 (5th Cir. 1975); see also Joe Hand Promotions, Inc. v. 2 Tacos Bar & Grill,

LLC, No. 3:16-CV-1889-M, 2017 WL 373478, at *2 (N.D. Tex. Jan. 26, 2017) (Lynn,



                                            4
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21         Page 5 of 22 PageID 215



C.J.). There is no substantial prejudice against Defendant. Defendant was properly

served (Doc. Nos. 6 & 9), the grounds for default against Defendant were clearly

established, and the Clerk properly entered default against Defendant. Entering default

judgment against a defendant, who has taken no action to respond to a suit, is not

“harsh.” See Joe Hand, 2017 WL 373478, at *2 (citing Lindsey, 161 F.3d at 893).

Defendants had over eight months to respond to Plaintiff’s Complaint or otherwise

appear in this case, which mitigates the harshness of a default judgment. See John Perez

Graphics & Design, LLC v. Green Tree Inv. Grp., Inc., No. 3:12-CV-4194-M, 2013 WL

1828671, at *3 (N.D. Tex. May 1, 2013) (Lynn, J.). Further, the Court is aware of no

facts that would cause it to set aside the default judgment should Defendant challenge

it. Accordingly, the Court finds that the procedural requirements for entering default

judgment are satisfied.

      B. Sufficiency of the Pleadings

      Before default judgment may be entered, the Court must assess the merits of

Plaintiff’s claims and the sufficiency of the Complaint. Nishimatsu, 515 F.2d at 1206

(“[A] defendant's default does not in itself warrant the court in entering

a default judgment. There must be a sufficient basis in the pleadings for the judgment

entered.”). Plaintiff claims that Defendant committed trademark infringement under

federal law and Texas common law and engaged in unfair competition under Texas

common law. Doc. No. 1 at 6-9; Doc. No. 23 at 6. As previously mentioned, Plaintiff

abandoned its dilution of trademark rights claim. Doc. No. 23 at 6.



                                           5
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21               Page 6 of 22 PageID 216



      Taking the factual allegations in the Complaint and exhibits as true, the Court

finds that Defendant is liable for federal trademark infringement under Section 43(a)

of the Lanham Act, Texas common law trademark infringement, and Texas common

law unfair competition.

      To succeed in a trademark infringement claim under the Lanham Act, Plaintiff

must first “establish ownership in a legally protectible mark, and second . . . show

infringement by demonstrating a likelihood of confusion.” Amazing Spaces, Inc. v. Metro

Mini Storage, 608 F.3d 225, 235-36 (5th Cir. 2010) (quoting Bd. of Supervisors for La.

State Univ. Agric. & Mech. Coll. v. Smack Apparel Co., 550 F.3d 465, 474 (5th Cir. 2008)

and citing Am. Rice, Inc. v. Producers Rice Mill, Inc., 518 F.3d 321, 329 (5th Cir. 2008)).

      1. Possession of a Legally Protectable Trademark

      Plaintiff argues that (1) it has a Texas trademark registration for HASSELL

FREE PLUMBING under Registration Number 803590242 (Doc. No. 11-3, Ex. 2 at

1-2); (2) it has used the mark in commerce since at least 1987 (Doc. No. 1 at 2-3, ¶¶

7-11); and (3) its mark is entitled to protection from infringement by junior users

because its degree of distinctiveness is suggestive (Doc. No. 23 at 20).

      Like a federal trademark, a Texas trademark registration creates a statutory

presumption of validity, which courts have recognized. See, e.g., Gorgeous Gals, LLC v.

Hey Gorgeous! Spa & Wellness, LLC, No. 1:16-CV-903-RP, 2017 WL 5016036, at *2

(W.D. Tex. Nov. 2, 2017) (finding “that a presumption of validity applies to the

[Texas]   registered   mark   because    (1)       the   statutory   language   of Section   §



                                               6
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 7 of 22 PageID 217



16.060(c)(1) exactly tracks the language of the former provision, Section 16.15(c)(1),

with respect to validity; and (2) the Fifth Circuit confirmed a presumption of validity

exists under the former provision” in Igloo Products Corporation v. Brantex, Inc., 202 F.3d

814, 818 (5th Cir. 2000)).

       While registration of a mark is prima facie evidence of a registrant’s ownership

of the mark, “[o]wnership of trademarks is established by use, not by registration.”

Union Nat. Bank of Texas, Laredo, Tex. v. Union Nat. Bank of Texas, Austin, Tex., 909 F.2d

839, 842 (5th Cir. 1990) (citations omitted). “The first one to use a mark is generally

held to be the ‘senior’ user and is entitled to enjoin other ‘junior’ users from using

the mark, or one that is deceptively similar to it, subject to limits imposed by the senior

user’s market and natural area of expansion.” Id.

       Here, Plaintiff owns the registered Texas trademark Registration Number

803590242, which carries with it a presumption of validity and ownership. Doc. No.

11-3, Ex. 2 at 1-2. Notably, Plaintiff did not register the mark until after Defendant

started using the HASSLE FREE PLUMBING mark. Nonetheless, the evidence shows

that Plaintiff has continually used its HASSELL FREE PLUMBING mark in commerce

for its plumbing services since at least 1987 (Doc. No. 1 at 2-3., ¶¶ 7-11), while

Defendant has only been using the HASSLE FREE PLUMBING mark for its plumbing

services since at least July 3, 2019 (Doc. No. 1 at 3-4, ¶¶ 12-13). Therefore, Plaintiff’s

mark has seniority over Defendant’s mark.




                                            7
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 8 of 22 PageID 218



      A mark is protectable if it is either (1) inherently distinctive, or (2) has become

distinctive through a secondary meaning. See Two Pesos, Inc. v. Taco Cabana, Inc., 505

U.S. 763, 769 (1992). Marks are assigned to “categories of generally increasing

distinctiveness”: (1) generic, (2) descriptive, (3) suggestive, (4) arbitrary, or (5)

fanciful. Id. at 768. “A generic term connotes the basic nature of articles or services

rather than the more individualized characteristics of a particular product.” Amazing

Spaces, 608 F.3d at 241 (quoting Zatarains, Inc. v. Oak Grove Smokehouse, Inc., 698 F.2d

786, 790-91 (5th Cir. 1983), abrogated on other grounds by KB Permanent Make-Up, Inc.

v. Lasting Impression I, Inc., 543 U.S. 111 (2004)). “A descriptive term identifies a

characteristic or quality of an article or service, such as its color, odor, function,

dimensions, or ingredients.” Id. “Arbitrary or fanciful terms bear no relationship to the

products or services to which they are applied.” Id. “A suggestive term suggests, rather

than describes, some particular characteristic of the goods or services to which it applies

and requires the consumer to exercise the imagination in order to draw a conclusion as

to the nature of the goods and services.” Id.

      Suggestive, arbitrary, and fanciful marks, “because their intrinsic nature serves

to identify a particular source of a product, are deemed inherently distinctive and are

entitled to protection,” while “[g]eneric terms receive no trademark protection, [and]

descriptive terms merit protection only if they have secondary meaning.” Xtreme

Lashes, 576 F.3d at 227 (citing Two Pesos, 505 U.S. at 768-69).




                                            8
  Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 9 of 22 PageID 219



      Plaintiff’s HASSELL FREE PLUMBING mark is not generic because the mark

connotes individualized characteristics of Plaintiff’s plumbing services, namely by using

the owner’s last name, Hassell, in the mark as a play on words for the hassle-free nature

of Plaintiff’s plumbing services. Plaintiff’s mark is not arbitrary or fanciful because it

includes the word “plumbing,” which shows relationship to the services Plaintiff

provides. It is a closer call on whether the mark is descriptive or suggestive.

      “One test that [the Fifth Circuit] employ[s] to distinguish between descriptive

and suggestive terms is the ‘imagination test,’ which ‘seeks to measure the relationship

between the actual words of the mark and the product to which they are applied.’”

Streamline Prod. Sys., Inc. v. Streamline Mfg., Inc., 851 F.3d 440, 452 (5th Cir. 2017)

(citing Nola Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 539 (5th Cir.

2015)). “If a word requires imagination to apply it to the product or service in question,

it tends to show that the term as used is suggestive. On the other hand, if the word

conveys information about the product, it is descriptive.” Id.

      Plaintiff argues that the HASSELL FREE PLUMBING mark is suggestive

because the “Hassell Free” term is a play on words with the owner’s last name, which

in the context of plumbing services, conveys there will no hassle when using Plaintiff’s

services and also conveys who owns the company by using the owner’s last name.

Plaintiff contends, and the Court agrees, that the mark is suggestive, requiring

imagination to realize that “Hassell” is a play on the word “hassle”. Because the mark




                                            9
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21              Page 10 of 22 PageID 220



is suggestive, it is inherently distinctive and entitled to protection. The Court need not

determine whether the mark has a secondary meaning.

       Given that Plaintiff’s mark is registered in Texas, has seniority over Defendant’s

mark, and is inherently distinctive accordingly to the foregoing analysis, the Court finds

that Plaintiff has a legally protectable right in the HASSELL FREE PLUMBING mark.

       2. Likelihood of Confusion

       With respect to the second element of trademark infringement under the

Lanham Act, the Fifth Circuit considers the following factors, or “digits of confusion”,

in determining whether a likelihood of confusion has resulted: “(1) strength of the

plaintiff’s mark; (2) similarity of design between the marks; (3) similarity of the

products; (4) identity of retail outlets and purchasers; (5) similarity of advertising

media used; (6) the defendant's intent; (7) actual confusion; and (8) degree of care

exercised by potential purchasers.” Am. Rice, Inc., 518 F.3d at 329 (quoting Oreck Corp.

v. U.S. Floor Systems, Inc., 803 F.2d 166, 170 (5th Cir. 1986) (quotations marks

omitted)). “The absence or presence of any one factor ordinarily is not dispositive;

indeed, a finding of likelihood of confusion need not be supported even by a majority

of the . . . factors.” Id. (quoting Conan Properties, Inc. v. Conans Pizza, Inc., 752 F.2d 145,

150 (5th Cir. 1985)) (quotations marks omitted).

       Plaintiff has shown a likelihood of confusion. To show the strength of its

HASSELL FREE PLUMBING trademark, Plaintiff argues, and this Court has already

found, that the mark is suggestive. In support of the mark’s strength and enduring use



                                              10
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 11 of 22 PageID 221



in commerce, Plaintiff points to the nonstandard spelling and play off the owner’s last

name and cites that Plaintiff has used the mark in commerce since 1987. Doc. No. 23

at 14; Doc. No. 1 at 2-3, ¶¶ 7-11. Plaintiff supports its allegation that Defendant’s

HASSLE FREE PLUMBING mark is similar to Plaintiff’s HASSELL FREE

PLUMBING mark by explaining that the Defendant’s mark is the phonetic equivalent

and spelled almost the exact same way. Doc. No. 1 at 3-4, ¶¶ 12-13. Plaintiff provides

evidence showing that Defendant uses its mark to offer plumbing services, just like

Plaintiff. Doc. No. 1 at 3-4, ¶¶ 12-13. Plaintiff alleges that Defendant and itself use

their marks to offer services to the same consumers because they are competitors in the

same general area and customers have actually confused the two plumbing providers.

Doc. No. 1 at 3-4, ¶¶ 12-13; Doc. No. 11-4, Ex. 3 at 1-5, ¶¶ 6-16. Plaintiff asserts that

Defendant and itself advertise on the same media, primarily over the Internet and

through third-party recommendation services. Doc. No. 1 at 2-4, ¶¶ 7-13. Further,

Plaintiff alleges, through an affidavit, that Defendant stated he knew Plaintiff used the

HASSELL FREE PLUMBING mark before Defendant adopted the HASSLE FREE

PLUMBING mark and that Defendant chose to continue using its mark despite

customer confusion. Doc. No. 11-4, Ex. 3 at 5, ¶ 16. Importantly, Plaintiff provided

several examples of consumer confusion, citing to instances in which customers

contacted Plaintiff to complain about Defendant’s services or accidentally solicited

Defendant when they were seeking Plaintiff’s plumbing services. Doc. No. 1 at 4-5, ¶¶

14-17; Doc 1-12, Ex. 10 at 2-6, ¶¶ 5-14; Doc. No. 11-4, Ex. 3 at 1-5, ¶¶ 6-16.



                                           11
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21         Page 12 of 22 PageID 222



Accordingly, the Court finds that the evidence provided weighs in favor of a likelihood

of confusion caused by Defendant’s use of the HASSLE FREE PLUMBING mark.

      Because Plaintiff has demonstrated that it owns a legally protectable mark and

that Defendant’s alleged trademark infringement created a likelihood of confusion, the

Court finds that Defendant has unlawfully infringed on Plaintiff’s trademark in

violation of the Lanham Act.

      Plaintiff’s Texas common law claims for trademark infringement and unfair

competition are evaluated under the same elements as trademark infringement under

the Lanham Act. Amazing Spaces, 608 F.3d at 236 n.7 (“A trademark infringement and

unfair competition action under Texas common law presents essentially no difference

in issues than those under federal trademark infringement actions.” (internal quotation

marks and citation omitted)). Because Defendant is liable for Plaintiff’s trademark

infringement claim under the Lanham Act, Defendant is also liable for Plaintiff’s Texas

common law claims for trademark infringement and unfair competition.

      Accordingly, the Court finds that Plaintiff has sufficiently supported its

allegations as to its claim for trademark infringement under Section 43(a) of the

Lanham Act and its Texas common law claims for trademark infringement and unfair

competition.

      B. Remedies

      Next, the Court determines whether it is appropriate to award Plaintiff the

remedies requested in its Motion upon the entry of default judgment. “A default



                                          12
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21              Page 13 of 22 PageID 223



judgment must not differ in kind from, or exceed in amount, what is demanded in the

pleadings.” FED. R. CIV. P. 54(c). Therefore, the relief prayed for in a Plaintiff’s

Complaint limits the relief available on default judgment. See Sapp v. Renfroe, 511 F.2d

172, 176 n.3 (5th Cir. 1975). Because the requested relief does not differ in kind from,

or exceed in amount, what is demanded in the pleadings, the Court will now determine

whether such relief is appropriate based on the governing law.

              1. Attorneys’ Fees and Costs

       Under the Lanham Act, a court has discretion to award reasonable attorneys’

fees to a prevailing party in “exceptional cases.” 15 U.S.C. § 1117(a). According to the

Fifth Circuit, “the exceptional case is one in which the defendant’s trademark

infringement can be characterized as ‘malicious,’ ‘fraudulent,’ deliberate,’ or

‘willful.’” Tex. Pig Stands, Inc. v. Hard Rock Café Int’l, Inc., 951 F.2d 684, 697 (5th Cir.

1992). Essentially, the plaintiff must show that the defendant acted in bad faith and

possessed a “high degree of culpability.” Procter & Gamble Co. v. Amway Corp., 280 F.3d

519, 527 (5th Cir. 2002) (citation omitted). A defendant’s acts are willful “if he knows

his actions constitute an infringement; the actions need not have been malicious.

Infringement can also be willful where a defendant acted with ‘reckless disregard’ for

or ‘willful blindness’ to the rights of a [plaintiff].” S & H Indus., Inc. v. Selander, 932 F.

Supp. 2d 754, 767 (N.D. Tex. 2013) (Lynn, J.) (citations omitted).

       Here, the Court finds that Plaintiff should be awarded reasonable attorneys’ fees

pursuant to 15 U.S.C. § 1117(a). Defendant acted with reckless disregard or willful



                                             13
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21          Page 14 of 22 PageID 224



blindness, which constitutes willful infringement. See S & H Indus., Inc., 932 F. Supp.

2d at 767. According to the affidavit of Sandi Hassell, an owner of Hassell Free

Plumbing, LLC, Defendant called Sandi Hassell after being served with this lawsuit.

Doc. No. 11-4, Ex. 3 at 5, ¶ 16. Defendant made statements to Sandi Hassell

representing that he knew some of her family members that previously worked for

Hassell Free Plumbing, LLC, that he was in the same geographic area, that he was aware

that HASSLE FREE PLUMBING mark was confusingly similar to the HASSELL FREE

PLUMBING mark, and that he thought Hassell Free Plumbing, LLC had moved to

California or closed up shop. Id. Defendant told Sandi Hassell that he thought the

HASSELL FREE PLUMBING mark had been abandoned and that he did not attempt

to verify this before adopting the HASSLE FREE PLUMBING mark. Id. The Court

considers this uncontroverted evidence as true in determining whether Defendant acted

with reckless disregard or willful blindness. Given that Defendant represented that he

knew about the HASSELL FREE PLUMBING mark before adopting the HASSLE

FREE PLUMBING mark and that he did not attempt to verify whether Hassell Free

Plumbing, LLC had moved to California or abandoned the HASSELL FREE

PLUMBING mark, the Court finds that Defendant’s infringement was willful.

      Therefore, the Court finds that Plaintiff is entitled to reasonable attorneys’ fees

as well as costs of the action as authorized by 15 U.S.C. § 1117. The Court permits

Plaintiff to recover a reasonable amount to be determined pursuant to Federal Rule of

Civil Procedure 54(d)(2). At this time, the Court does not have sufficient information



                                          14
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 15 of 22 PageID 225



to determine the specific amount of reasonable attorneys’ fees to be awarded. A motion

for reasonable attorneys’ fees by Plaintiff shall be filed no later than fourteen (14)

days after the date of this order, and shall include an affidavit from its counsel setting

out the details that establish a reasonable calculation of attorneys’ fees, and such other

evidence establishing proof under the Fifth Circuit’s standards.

             2. Permanent Injunction

      Plaintiff requests that the Court enter a permanent injunction, enjoining

Defendant from infringing on Plaintiff’s trademark. The Court must now consider

whether a permanent injunction is an appropriate remedy. Under 15 U.S.C. § 1116(a),

the Court has the power to grant a permanent injunction when a defendant violates

the Lanham Act. To obtain a permanent injunction, a plaintiff must show “(1) that it

has suffered an irreparable injury; (2) that remedies available at law, such as monetary

damages, are inadequate to compensate for that injury; (3) that, considering the

balance of hardships between the plaintiff and defendant, a remedy in equity is

warranted; and (4) that the public interest would not be disserved by a permanent

injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

      The Court finds that a permanent injunction is appropriate in light of the

following. As previously explained, the Court finds actual success on the merits—i.e.

Defendant is liable for federal trademark infringement under the Lanham Act and

Texas common law trademark infringement and unfair competition. Plaintiff has

shown that it has suffered an irreparable harm to its reputation and trademark because



                                           15
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21          Page 16 of 22 PageID 226



of consumer confusion between the marks. Plaintiff has no other adequate remedy at

law because monetary damages will not prevent future infringing activity by Defendant.

Requiring Defendant to refrain from future infringement will cause him minimal to no

harm. Any potential harm caused by requiring him to comply with the law is

insignificant compared to the continuing harm to Plaintiff’s business if the injunction

is not granted. Finally, an injunction would serve the public interest by promoting

compliance with trademark law. Accordingly, a permanent injunction is an appropriate

remedy upon the entry of default judgment.

        IT IS THEREFORE ORDERED that Plaintiff’s motion for default judgment be,

and hereby is, GRANTED; and it is further ORDERED, ADJUDGED, and DECREED

that:

        1. Defendant was properly served but failed to timely answer or formally appear

           in this lawsuit.

        2. Plaintiff completely owns and has rights in the HASSELL FREE PLUMBING

           common law trademark and the HASSLE FREE PLUMBING common law

           trademark.

        3. Defendant willfully infringed Plaintiff’s trademark rights by using without

           authorization the HASSLE FREE PLUMBING mark in connection with the

           offer of plumbing services.




                                          16
Case 3:20-cv-01712-K Document 25 Filed 03/25/21          Page 17 of 22 PageID 227



    4. This case is an exceptional case because of Defendant’s willful blindness and

       Plaintiff is entitled to reasonable attorney’s fees in the amount to be

       determined by the Court in a separate order.

    5. Plaintiff is entitled to recover its reasonable costs in the amount to be

       determined by the court in a separate order.

    6. Defendant shall immediately discontinue using the Internet Web site

       addresses or domain name www.hasslefreeplumber.com (“Website”).

    7. Plaintiff is entitled to receive ownership of the Website; or, in the alternative,

       the registrar for the Website shall delist the Website and remove its

       registration so that it may no longer be accessed by the general public.

    8. Defendant shall immediately discontinue using the Hasslefreeplumber

       Facebook     Account     and    hasslefreeplumber@gmail.com    email    accounts

       (collectively, the “Social Media Accounts”).

    9. Plaintiff is entitled to receive full control of the Social Media Accounts; or,

       in the alternative, the appropriate entity—e.g., Facebook or Google—for the

       corresponding Social Media Accounts should delete the corresponding Social

       Media Account so that they may no longer be engaged by the general public.

    10. Defendant shall immediately discontinue using the 469-338-6506 and 469-

       707-3011 phone numbers (collectively, the “Phone Numbers”) in association

       with the offer of plumbing services.




                                         17
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21           Page 18 of 22 PageID 228



      11. Plaintiff is entitled to receive full control of the Phone Numbers; or, in the

          alternative, the Phone Numbers are required to play a message stating that

          the entity is not affiliated with Plaintiff when the call goes to voice mail or

          recording.

      12. All third party entities shall delete, remove, and/or delist all references,

          connections, links, contact info, advertisements, and profiles for Defendant

          featuring the infringing HASSLE FREE PLUMBING mark on their websites

          or domains, including but not limited to Google (google.com), Facebook

          (facebook.com), Pinterest (pinterest.com), Yahoo! (yahoo.com), manta

          (manta.com), yelp (yelp.com),           yp (yellowpages.com), Angie’s List

          (angieslist.com), houzz (houzz.com), networx (networx.com), mapquest

          (mapquest.com),      buildzoom        (buildzoom.com),    and    homeadvisor

          (homeadvisor.com), Chamber of Commerce (chamberofcomerce.com),

          houzz”       (houzz.com),     “networx”       (networx.com),     “buildzoom”

          (buildzoom.com), “homeadvisor” (homeadvisor.com).

      IT IS THEREFORE FURTHER ORDERED that:

      Effective immediately, Defendant, its agents, servants, employees, officers,

independent contractors, attorneys, successors and assigns, and such affiliated entities

as Defendant directly or indirectly owns or controls (“Enjoined Parties”), and those

acting in active concert with any of them, hereby are immediately and permanently

enjoined as follows:



                                           18
Case 3:20-cv-01712-K Document 25 Filed 03/25/21        Page 19 of 22 PageID 229



    1.    The Enjoined Parties shall not

          a. include or seek to include the HASSLE FREE mark in any marketing

             campaign that promotes, advertises, markets, sales, offers or associates

             with the offer of plumbing services or equivalent services or products;

          b. affix the HASSLE FREE mark to any physical object that has the

             potential to be viewed by the public, including but not limited to,

             billboards, vehicles, signage, and placards;

          c. purchase or obtain digital advertising that utilizes the HASSLE FREE

             mark to promote, advertise, market, sale, offer or in association with

             the offer of plumbing services or equivalent services or products;

          d. identify themselves as an entity and/or as a source of plumbing services

             or equivalent services or products that incorporates, either in whole or

             in part, the HASSLE FREE mark;

          e. obtain and/or maintain any social media accounts or make posts on

             any social media platform that utilizes, either in whole or in part, the

             HASSLE FREE mark;

          f. post or submit to any websites and/or domains owned, operated,

             and/or that the Enjoined Parties have at least partial control of the

             content posted to, content that utilizes, either in whole or in part, the

             HASSLE FREE mark;




                                       19
Case 3:20-cv-01712-K Document 25 Filed 03/25/21        Page 20 of 22 PageID 230



          g. make statements to consumers or the public which would disparage

             Plaintiff, its HASSELL FREE PLUMBING™ trademark and/or its

             brand including

                 i. statements that indicate Plaintiff is going about of business;

                ii. statements that indicate Plaintiff sold its business;

               iii. statements that indicate Plaintiff has relocated;

               iv. statements that indicate the Enjoined Parties are affiliated with

                     Plaintiff;

                v. statements that indicate Plaintiff is not accepting new projects

                     or customers;

               vi. statements that suggest Plaintiff’s services are of substandard

                     quality;

               vii. statements that suggest Plaintiff’s business practices are

                     substandard;

              viii. statements that suggest Plaintiff’s reputation is substandard;

    2.    The Enjoined Parties shall

          a. cancel, stop, and/or take all reasonable steps to cease or stop any and

             all marketing campaigns currently initiated and/or pending by the

             Enjoined Parties that utilizes, in whole or in part, the HASSLE FREE

             mark;




                                       20
Case 3:20-cv-01712-K Document 25 Filed 03/25/21        Page 21 of 22 PageID 231



          b. remove, delete, cancel and/or erase all content previously submitted or

             posted to any and all social media platforms that utilizes, either in

             whole or in part, the HASSLE FREE mark;

          c. remove, erase, permanently cover or hide, any and all displays of the

             HASSLE FREE mark that were previously affixed to a physical object

             by the Enjoined Parties that has the potential to be viewed by the

             public, including but not limited to, billboards, vehicles, signage, and

             placards;

          d. remove, delete, cancel and/or erase all content previously submitted or

             posted to any and all websites and domains owned, operated, and/or

             that the Enjoined Parties have at least partial control of the content

             posted to, content that utilizes, either in whole or in part, the HASSLE

             FREE mark;

          e. post a disclaimer to the https://www.roysecitygaslinerepair.com

             domain that is prominent and provides sufficient notice to the public

             that the owner of said domain is in no way affiliated with Plaintiff;

          f. take all reasonable steps to informal and/or provide notice to all

             current and former clients who obtained and/or received Defendant’s

             services from the date that Defendant began utilizing the HASSLE

             FREE mark in connection with plumbing services that the Defendant

             is no way associated with Plaintiff; and it is further



                                       21
 Case 3:20-cv-01712-K Document 25 Filed 03/25/21         Page 22 of 22 PageID 232



             ORDERED that Defendant shall file with the Court and serve on Plaintiff

      within thirty (30) days after entry of such injunction a report in writing under

      oath setting forth in detail the manner and form in which the Enjoined Parties

      have complied with the injunction as provided 15 U.S.C. § 1116(a).

IV. Conclusion

      Based on the foregoing, it is ORDERED that Plaintiff’s Motion for Default

Judgment and Permanent Injunction is GRANTED. It is further ORDERED that

within fourteen (14) days of the date of this order Plaintiff shall submit

supplemental materials, including an affidavit from its counsel setting out the details

that establish a reasonable calculation of attorneys’ fees, and such other evidence

establishing proof under the Fifth Circuit’s standards. The Court will enter the final

judgment separately.

      SO ORDERED.

      Signed on March 25th, 2021.


                                               __________________________________
                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE




                                          22
